 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   PETER D. HALLORAN, State Bar No. 184025
     Supervising Deputy Attorney General
 3   KRISTA DUNZWEILER, State Bar No. 227384
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7506
 6    Fax: (916) 324-5567
      E-mail: Krista.Dunzweiler@doj.ca.gov
 7   Attorneys for Defendants California Department of
     Corrections and Rehabilitation, Lara Saich, Janet
 8   Lewis, Christine Milne and Christopher Gates
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                   FOR THE EASTERN DISTRICT OF CALIFORNIA
11   DAWN DEVORE, Pro Se,
                                         2:18-cv-02487-KJM-AC
12                            Plaintiff,
                                         STIPULATION [AND ORDER] FOR
13            v.                         EXTENSION OF TIME TO RESPOND
                                         TO AMENDED COMPLAINT
14
     DEPARTMENT OF JUSTICE,
15   JEFFERSON SESSIONS, DEPARTMENT
     OF DEFENSE, DR. MICHAEL GRIFFIN,
16   NASA AMES RESEARCH CENTER,                           Action Filed: September 13, 2018
     EUGENE TU, DEPARTMENT OF
17   HOMELAND SECURITY, KIRSTJEN
     NIELSEN, FEDERAL BUREAU OF
18   INVESTIGATIONS, CHRISTOPHER
     WRAY, SCREENED IMAGES d/b/a/
19   CORRECTIONS.COM, JOSEPH
     NOONAN AND TIM BLAKE, BINJ
20   LABORATORIES, JOSEPH NOONAN,
     TIM BLAKE, SCREENED IMAGES d/b/a
21   SCREENED IMAGES MULTI-MEDIA,
     LAURA NOONAN, MAXAR SATELLITE
22   TECHNOLOGIES, CALIFORNIA
     DEPARTMENT OF CORRECTIONS AND
23   REHABILITATIONS, CHRISTOPHER
     GATES, CALIFORNIA CORRECTIONAL
24   HEALTH CARE SERVICES, LARA
     SAICH, JANET LEWIS, CHRISTINE
25   MILNE, CALIFORNIA OCCUPATIONAL
     SAFETY AND HEALTH
26   ADMINISTRATION, MARIE BLAKE,
     DUANE ESSEX, DOES 1-20,
27
                                        Defendants.
28
                                                      1
                       Stipulation for Extension of Time to Respond to Active Complaint (2:18-cv-02487-KJM-AC)
 1         Whereas, on or about November 21, 2018, plaintiff filed an Amended Complaint in this
 2   action, which was electronically served by the Court on or about November 27, 2018;
 3         Whereas, pursuant to a prior stipulation, the last day for Defendants California Department
 4   of Correction and Rehabilitation, Lara Saich, Janet Lewis, Christine Milne and Christopher Gates
 5   (collectively the “State Defendants”) to respond to the Amended Complaint is January 8, 2019;
 6         Whereas, on or about the evening of January 7, 2019, Plaintiff informed counsel for the
 7   State Defendants that she intended on requesting leave from the Court in order to file a Second
 8   Amended Complaint, and would do so on or about January 10, 2019;
 9         Whereas, if the Court grants plaintiff’s request, that would render the State Defendants’
10   responsive pleadings moot.
11         THE PARTIES HERETO STIPULATE AND AGREE that the State Defendants shall be
12   granted an extension of time to respond to plaintiff’s Amended Complaint in order to enable the
13   Court to consider Plaintiff’s impending request for leave to file a Second Amended Complaint,
14   and that should the Court deny Plaintiff’s request for leave to amend, the State Defendants will
15   file their responsive pleadings to the current Amended Complaint the next court day following
16   service of the order denying Plaintiff’s request.
17         IT IS SO STIPULATED AND AGREED:
18
           Dated :_________                                    _______________________________
19
                                                               Dawn DeVore, Plaintiff, Pro Se
20

21
           Dated: _________                                    ________________________________
22                                                             Krista J. Dunzweiler, Attorney for
                                                               Defendants California Department of
23
                                                               Corrections and Rehabilitation, Lara Saich,
24                                                             Janet Lewis, Christine Milne and
                                                               Christopher Gates
25

26

27

28
                                                         2
                         Stipulation for Extension of Time to Respond to Active Complaint (2:18-cv-02487-KJM-AC)
 1                                                         ORDER
 2            Having considered the stipulation of the parties, and good cause appearing therefor, it is
 3   ordered that Defendant California Department of Corrections and Rehabilitation, Lara Saich,
 4   Janet Lewis, Christine Milne and Christopher Gates (State Defendants) shall be granted an
 5   extension of time to respond to Plaintiff’s Amended Complaint while Plaintiff seeks leave from
 6   this Court to file a Second Amended Complaint. In the event that the Court denies Plaintiff’s
 7   request for leave to file a Second Amended Complaint, State Defendants’ responsive pleading
 8   shall be filed the next court day following service of the Order denying Plaintiff’s request for
 9   leave.
10            Dated: January 8, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
                            Stipulation for Extension of Time to Respond to Active Complaint (2:18-cv-02487-KJM-AC)
